[Cite as State v. McRae, 2022-Ohio-2918.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 17-22-02

        v.

TROY DELANO MCRAE, JR.,                                  OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Shelby County Common Pleas Court
                           Trial Court No. 17CR000106

                                     Judgment Affirmed

                           Date of Decision: August 22, 2022




APPEARANCES:

        Troy D. McRae, Jr., Appellant

        Timothy S. Sell for Appellee
Case No. 17-22-02


MILLER, J.

       {¶1} Defendant-appellant, Troy D. McRae, Jr., appeals the January 12, 2022

judgment of the Shelby County Court of Common Pleas denying his petition for

postconviction relief. For the reasons that follow, we affirm.

       {¶2} We have previously recited much of the factual and procedural

background of this case, and we will not duplicate those efforts here. State v.

McRae, 3d Dist. Shelby No. 17-17-23, 2018-Ohio-3435, ¶ 1-5. Relevant to this

appeal, on March 30, 2017, the Shelby County Grand Jury indicted McRae on one

count of aggravated murder in violation of R.C. 2903.01(B). Id. at ¶ 2. The

indictment also included a specification that McRae was a repeat-violent offender.

Id.

       {¶3} At the conclusion of a jury trial that commenced on September 11,

2017, McRae was found guilty of aggravated murder and the repeat-violent-

offender specification. Id. at 5. At a sentencing hearing held on November 7, 2017,

McRae was sentenced to 10 years in prison for the repeat-violent-offender

specification to be served consecutively to 30 years to life in prison for the

aggravated-murder conviction. Id.

       {¶4} McRae filed a direct appeal where he raised four assignments of error.

On August 27, 2018, this court overruled his assignments of error and affirmed his

conviction and sentence. Id.


                                        -2-
Case No. 17-22-02


          {¶5} On November 2, 2021, McRae filed a motion styled “Petition to Vacate

or Set Aside Sentence.” In this petition for postconviction relief, McRae argued

that he was denied due process due to an alleged defect in the criminal complaint

originally filed against him in the Sidney Municipal Court. McRae also argued that

the execution of the arrest warrant issued as a result of the complaint violated his

Fourth Amendment rights. On December 14, 2021, the State filed its response in

opposition to McRae’s petition for postconviction relief. On December 20, 2021,

McRae filed “objections” to the State’s response to his petition for postconviction

relief.

          {¶6} On January 12, 2022, the trial court filed its decision denying McRae’s

petition for postconviction relief and several other requests.        With respect to

McRae’s petition for postconviction relief, the trial court found that his petition was

untimely and that the issues McRae raised were barred by res judicata.

          {¶7} McRae filed a notice of appeal on February 10, 2022. He raises two

assignments of error for our review, which we address together.

                              Assignment of Error No. I

          The trial court errored [sic] in denying Defendant’s Post-
          Conviction Petition to Vacate or Set Aside Sentence, due to the
          trial court’s lack of subject-matter jurisdiction.

                              Assignment of Error No. II

          The trial court errored [sic] in the illegal search and seizure of the
          Defendant.

                                           -3-
Case No. 17-22-02



       {¶8} McRae’s assignments of error both allege that the trial court erred by

denying his petition for postconviction relief without a hearing.           In his first

assignment of error, McRae argues that the trial court erred by denying his petition

for postconviction relief because his conviction and sentence are void. McRae

contends that an alleged defect in the complaint, namely that the charging officer’s

signature was not made under oath, divested the trial court of subject-matter

jurisdiction to decide McRae’s case. In the second assignment of error, McRae

argues that the trial court erred by denying his petition for postconviction relief

because his Fourth Amendment rights were violated due to the arrest warrant being

issued pursuant to the allegedly defective complaint.

       {¶9} “R.C. 2953.21 governs petitions for postconviction relief.” State v.

Wine, 3d Dist. Auglaize No. 2-15-07, 2015-Ohio-4726, ¶ 10. The statute sets forth

who may petition for postconviction relief and provides that: “[a]ny person who has

been convicted of a criminal offense * * * and who claims that there was such a

denial or infringement of the person’s rights as to render the judgment void or

voidable under the Ohio Constitution or the Constitution of the United States” “may

file a petition in the court that imposed sentence, stating the grounds for relief relied

upon, and asking the court to vacate or set aside the judgment or sentence or to grant

other appropriate relief.” R.C. 2953.21(A)(1)(a). The statute sets forth the time



                                          -4-
Case No. 17-22-02


requirements for filing a petition for postconviction relief, and provides, in relevant

part,

        a petition under division (A)(1)(a)(i), (ii), or (iii) of this section shall
        be filed no later than three hundred sixty-five days after the date on
        which the trial transcript is filed in the court of appeals in the direct
        appeal of the judgment of conviction or adjudication * * *.

R.C. 2953.21(A)(2). “‘A trial court lacks jurisdiction to entertain an untimely or

successive petition for postconviction relief unless the petitioner establishes that one

of the exceptions in R.C. 2953.23(A) applies.’” State v. Cunningham, 3d Dist. Allen

No. 1-15-61, 2016-Ohio-3106, ¶ 13, quoting State v. Chavis, 10th Dist. Franklin

No. 15AP-557, 2015-Ohio-5549, ¶ 14. “Therefore, if the petition has been untimely

filed, the trial court cannot consider the substantive merits of the petition and must

summarily dismiss it without addressing the merits of the petition.”              State v.

Unsworth, 6th Dist. Lucas No. L-14-1238, 2015-Ohio-3197, ¶ 16, citing State v.

Flower, 7th Dist. Mahoning No. 14 MA 148, 2015-Ohio-2335, ¶ 12 and State v.

Rodriquez, 6th Dist. Wood No. WD-14-075, 2015-Ohio-562, ¶ 6.

        {¶10} However, as indicated, an exception to the jurisdictional time limit is

contained in R.C. 2953.23(A), which states as follows:

        (A) Whether a hearing is or is not held on a petition filed pursuant to
        [R.C. 2953.21] a court may not entertain a petition filed after the
        expiration of the period prescribed in division (A) of that section or a
        second petition or successive petitions for similar relief on behalf of a
        petitioner unless division (A)(1) or (2) of this section applies:



                                            -5-
Case No. 17-22-02


       (1) Both of the following apply:

       (a) Either the petitioner shows that the petitioner was unavoidably
       prevented from discovery of the facts upon which the petitioner must
       rely to present the claim for relief, or, subsequent to the period
       prescribed in [R.C. 2953.21(A)(2)] or to the filing of an earlier
       petition, the United States Supreme Court recognized a new federal or
       state right that applies retroactively to persons in the petitioner’s
       situation, and the petition asserts a claim based on that right.

       (b) The petitioner shows by clear and convincing evidence that, but
       for constitutional error at trial, no reasonable factfinder would have
       found the petitioner guilty of the offense of which the petitioner was
       convicted * * *.

       (2) The petitioner was convicted of a felony, the petitioner is an
       offender for whom DNA testing was performed under sections
       2953.51 to 2953.81 of the Revised Code or under former section
       2953.82 of the Revised Code and analyzed in the context of and upon
       consideration of all available admissible evidence related to the
       inmate’s case as described in [R.C. 2953.74(D)], and the results of the
       DNA testing establish, by clear and convincing evidence, actual
       innocence of that felony offense * * *.

       {¶11} Once a court has determined that a petition is untimely and no

exception applies, no further inquiry into the merits of the case is necessary. See

State v. Morgan, 3d Dist. Shelby No. 17-04-11, 2005-Ohio-427, ¶ 6, citing State v.

Beaver, 131 Ohio App.3d 458 (11th Dist.1998). Trial courts should dismiss

untimely postconviction petitions for lack of jurisdiction; nevertheless, a trial court

does not commit reversible error by denying an untimely postconviction petition.

State v. Hatfield, 10th Dist. Franklin No. 07AP-784, 2008-Ohio-1377, ¶ 8. The trial

court determined that McRae failed to establish an exception to the statutory time


                                          -6-
Case No. 17-22-02


limit, and we review that decision under an abuse of discretion standard. State v.

Allen, 6th Dist. Lucas No. L-17-1085, 2017-Ohio-7976, ¶ 10, citing Unsworth,

2015-Ohio-3197, at ¶ 16 and Rodriguez, 2015-Ohio-562, at ¶ 7.

       {¶12} Here, the trial transcript was filed in this court on February 9, 2018.

Accordingly, his petition for postconviction relief, which did not allege that one or

both of the exceptions to the statutory time limit were met, was untimely.

       {¶13} However, in his first assignment of error, McRae attempts to

circumvent the statutory time restrictions by arguing that the trial court lacked

subject-matter jurisdiction to decide his case. Specifically, McRae contends that his

conviction and sentence are void due to an alleged defect in the complaint, namely

that the signature of the charging officer was not made under oath. McRae argues

that the alleged defect divested the trial court of subject-matter jurisdiction and, as

a result, his conviction and sentence are void.

       {¶14} Ohio common pleas courts have “original jurisdiction of all crimes and

offenses, except in cases of minor offenses the exclusive jurisdiction of which is

vested in courts inferior to the court of common pleas.” R.C. 2931.03; State v.

Mitchell, 5th Dist. Guernsey No. 07 CA 17, 2008-Ohio-101, ¶ 32. Accordingly, a

common pleas court has subject-matter jurisdiction over felony cases. Smith v.

Sheldon, 157 Ohio St.3d 1, 2019-Ohio-1677, ¶ 8. R.C. 2901.11(A) provides, “A

person is subject to criminal prosecution and punishment in this state if * * * [t]he


                                         -7-
Case No. 17-22-02


person commits an offense under the laws of this state, any element of which takes

place in this state.”

       {¶15} The Supreme Court of Ohio recently realigned its jurisprudence

regarding void and voidable sentencing and held that “[a] judgment or sentence is

void only if it is rendered by a court that lacks subject-matter jurisdiction over the

case or personal jurisdiction over the defendant.” State v. Henderson, 161 Ohio

St.3d 285, 2020-Ohio-4784, ¶ 43. “This distinction is noteworthy because subject-

matter jurisdiction goes to the power of the court to adjudicate the merits of a case;

being so important that it can never be waived.” State v. Britford, 10th Dist.

Franklin No. 19AP-631, 2020-Ohio-4659, ¶ 16. Because “‘“the question [of]

whether a court of common pleas possesses subject-matter jurisdiction to entertain

an untimely petition for postconviction relief is a question of law,”’ an appellate

court applies a de novo standard of review to the trial court’s determination.” State

v. Conway, 10th Dist. Franklin No. 17AP-90, 2019-Ohio-382, ¶ 8, quoting State v.

Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, ¶ 24, quoting State v. Kane, 10th

Dist. Franklin No. 16AP-781, 2017-Ohio-7838, ¶ 9.

       {¶16} “The filing of a valid complaint is a necessary prerequisite to a court’s

acquisition of jurisdiction.” State v. Williams, 12th Dist. Butler No. CA2014-06-

144, 2015-Ohio-1090, ¶ 8, citing State v. Mbodji, 129 Ohio St.3d 325, 2011-Ohio-

2880, ¶ 12. However, in a felony case, an accused is not tried upon the affidavit


                                         -8-
Case No. 17-22-02


filed against him, but rather on the indictment by the grand jury. Williams at ¶ 8,

citing Foston v. Maxwell, 177 Ohio St. 74, 76 (1964).

        {¶17} Here, McRae was not charged with, let alone convicted on, a

complaint. Rather, he was tried and convicted on the indictment issued on March

30, 2017 by the Shelby County Grand Jury. Consequently, McRae’s indictment

gave the trial court subject-matter jurisdiction over the case. Williams at ¶ 9. Thus,

in light of the indictment, any alleged defects in the complaint would be irrelevant

and harmless to McRae’s conviction and would not divest the trial court of subject-

matter jurisdiction. See e.g., State v. Rogers, 10th Dist. Franklin No. 17AP-610,

2018-Ohio-1073, ¶ 13-14 (“the issuance of a grand jury indictment renders any

defect in the complaint or warrant moot” and “[b]ecause the indictment was not

defective, appellant’s claim that the trial court lacked subject-matter jurisdiction is

without merit”); State v. Holland, 5th Dist. Licking No. 13-CA-53, 2013-Ohio-

4136, ¶ 13 (“Upon appellant’s indictment by the grand jury, he was properly within

the subject matter jurisdiction of the court of common pleas”). Therefore, we find

the Shelby County Court of Common Pleas had subject-matter jurisdiction over this

case.

        {¶18} Moreover, because the Shelby County Court of Common Pleas had

subject-matter jurisdiction and McRae failed to establish that the R.C. 2953.23(A)

exceptions apply, McRae’s first and second assignments of error, which allege a


                                         -9-
Case No. 17-22-02


defect in the complaint and the warrant issued pursuant to the complaint, are

untimely.

       {¶19} Furthermore, the trial court dismissed McRae’s petition after

concluding, in part, that it was barred by the doctrine of res judicata. “Although a

defendant may challenge his conviction and sentence by either a direct appeal or a

petition for postconviction relief, any claims raised in a postconviction relief

petition will be barred by res judicata where the claim was or could have been raised

on direct appeal.” State v. Schwieterman, 3d Dist. Mercer No. 10-09-12, 2010-

Ohio-102, ¶ 23.     “‘[U]nder the doctrine of res judicata, a final judgment of

conviction bars a convicted defendant who was represented by counsel from raising

and litigating in any proceeding except an appeal from that judgment, any defense

or any claimed lack of due process that was raised or could have been raised by the

defendant * * * on an appeal from that judgment.’” (Emphasis sic.) State v. Troglin,

3d Dist. Union No. 14-09-04, 2009-Ohio-5276, ¶ 13, quoting State v. Perry, 10 Ohio

St.2d 175 (1967), paragraph nine of the syllabus. The doctrine “promotes the

principles of finality and judicial economy by preventing endless relitigation of an

issue on which a defendant has already received a full and fair opportunity to be

heard.” State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, ¶ 18, citing State ex

rel. Willys-Overland Co. v. Clark, 112 Ohio St. 263, 268 (1925). Thus, the doctrine

of res judicata bars all claims except those that were not available at trial or on


                                        -10-
Case No. 17-22-02


appeal because they are based on evidence outside the record. See State v. Jones,

3d Dist. Defiance No. 4-07-02, 2007-Ohio-5624, ¶ 19.

       {¶20} Here, McRae could have raised alleged jurisdictional defects resulting

from the defective complaint at trial or on direct appeal, but he did not. Accordingly,

any such claims are barred by res judicata. Furthermore, the arguments that McRae

raises in his second assignment of error which allege that he was “illegally searched

and seized under a defective warrant upon complaint” are the same issues raised in

McRae’s motion to suppress. (Appellant’s Brief at 10). The trial court’s decision

on McRae’s suppression motion was raised in McRae’s first assignment of error in

this direct appeal, and we already determined that McRae’s arguments relating

thereto were without merit. McRae, 2018-Ohio-3435, at ¶ 6-12. Here, McRae has

provided us with no additional evidence or information outside the record to support

his arguments. Thus, McRae’s assignments of error are also barred by the doctrine

of res judicata.

       {¶21} Accordingly, the trial court did not err by determining that McRae’s

petition for postconviction relief was untimely and barred by res judicata.

       {¶22} McRae’s first and second assignments of error are overruled.




                                         -11-
Case No. 17-22-02


       {¶23} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Shelby County Court

of Common Pleas.

                                                              Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                      -12-